Translation for information purposes only

LE MANS RE

JL/cg

  BNP PARIBAS   41, Bd du Maréchal Foch   49100 ANGERS     For the attention of
M Frédéric Tollu     Le Mans, 27 November 2000

Dear Sirs

Following our recent interview and our telephone conversation today, we confirm
our agreement relating the renewal of the reinsurance stand-by letters of credit
on the following terms:

 * 0.30% (instead of 0.25%) per year on the unitary amount of each letter of
   credit with a minimum of US$350 per year, the other terms remaining
   unchanged.
   
 * In the case of the creation of security collateral made up of OECD securities
   it remains 0.25% but with a minimum of US$350 per year.
   

We are therefore at your disposal to deal with this agreement according to the
normal methods as well as to deposit the collateral according to whatever
methods you would like to specify to us, the cover ratio being 105% and applying
to the sovereign securities issued by the states of the OECD.

Yours faithfully

     Jacques Lemaire
Administrative and Finance Director

Copies for information: M de la Guierce (MMA)       M Loison (MMA)   M Le Bozec
(MMA)

Translation for information purposes only

--------------------------------------------------------------------------------

GENERAL CONDITIONS FOR THE ISSUE OF LETTERS OF CREDIT

Between the undersigned

PARIBAS, a limited company with a board of directors and a board of trustees
with a share capital of FRF 16,407,476,000, the registered office of which is at
3 rue d’Antin, 75002 Paris and which is registered at the Trade and Companies
Registry with the number PARIS B 662 047 885, represented by M. Patrick
RAKOTOARISOA and M. Antoine MARTINEZ. Hereafter called “PARIBAS”.

LE MANS RE, a limited company with a share capital of FRF 404,884,479, a
business governed by the insurance code with a registered office at 19/21 rue
Chanzy 72000 LE MANS.

Trade and Companies Register number: LE MANS 3 412 041 943, represented by M.
Jean-Luc BOURGAULT and M. Clément JOURDAIN. Hereafter called “the Instructing
Party”.

Firstly, on the basis that:

- The Instructing Party is to seek, for its reinsurance operations, that
stand-by letters of credit be issued (hereafter “Letters of Credit”) in order to
guarantee that its obligations under the above-mentioned operations are carried
out.

- It has been agreed, as between the undersigned, that a simplified procedure
for delivering the Letters of Credit is to be implemented. These general
conditions are to describe how this is to be operate.

It is understood as follows:

Article 1: Issue of the Letters of Credit

Every request for a Letter of Credit to be issued must be sent either by telex,
by fax or by registered letter with acknowledgment of receipt, or by remote
transmission (if a licensing agreement for the use of the Lynx-LC package is
concluded between PARIBAS and the Instructing Party) by the Instructing Party to
PARIBAS ref 467, 3 rue d’Antin, 75002 Paris at least ten days before the date
the relevant Letter of Credit is to be issued. This period of ten days will
start to run when PARIBAS

- 2 -

--------------------------------------------------------------------------------

receives the above-mentioned telex, fax, registered letter with acknowledgment
of receipt or remote transmission.

Every request for a Letter of Credit to be issued must refer to these General
Conditions for the Issue of Letters of Credit and include, as a minimum,
reference to the following:

- Name of the Instructing Party

- Maximum amount of the Letter of Credit

- Date the Letter of Credit comes into force

- Expiry date of the Letter of Credit

- Name of the beneficiary of the Letter of Credit

- Wording of the Letter of Credit

The issue as well as the wording of each Letter of Credit must be expressly
accepted by PARIBAS.

Each Letter of Credit will be issued for a maximum period of one year and will
be renewed by PARIBAS for a period of one year from the date of expiry unless
(i) notice that it will not be renewed is given by PARIBAS by registered letter
with acknowledgment of receipt or by telex at least 30 days before the expiry
date of the Letter of Credit in question, or (ii) a request for non-renewal is
sent by the Instructing Party to PARIBAS by registered letter with
acknowledgment of receipt or by telex at least 60 days before the date of expiry
of the Letter of Credit in question.

Article 2: Remuneration

The Instructing Party will make a payment to PARIBAS calculated on the basis of
the maximum amount of the Letters of Credit issued and the period during which
the afore-mentioned Letters of Credit are valid, in the following manner:

0.25% per year of the unit amount of each Letter of Credit with a minimum of
US$280 per year.

This payment will be debited from the Instructing Party’s account n° 7234 V held
by PARIBAS, provided that the account is sufficiently in credit at the time each
of the relevant Letters of Credit are issued.

This payment will be debited from the Instructing Party’s account n° 7234 V held
by PARIBAS at the end of each quarter, provided that the account is sufficiently
in credit. For each Letter of Credit which is issued after the start of a
quarter or where the term ends before the end of a quarter, this payment will be
calculated for the whole of the quarter in question.

Article 3: New circumstances

If the costs involved in issuing the Letters of Credits are to be borne by
PARIBAS as a result of new legislation or regulations, or a new directive or
recommendation from a proper authority, or a modification to any law, regulation
or directive (such as, for example, in relation to reserves or

- 3 -

--------------------------------------------------------------------------------

obligatory deposits, capital and permanent resource margins, liquid or other
assets, or any tax, right, duty or other taxation other than a tax on the total
income of companies), PARIBAS will inform the Instructing Party and as a result
propose that the payments be increased.

In the event where, within sixty days of the Instructing Party receiving notice
that one of the circumstances set out in the preceding paragraph has occurred,
the Instructing Party and PARIBAS do not come to an agreement on the new terms
to be applied to the payments, the Instructing Party will undertake to indemnify
PARIBAS against the costs resulting from the above-mentioned circumstances on
production of the relevant proof that such amounts have been incurred.

Article 4: Reimbursement

It is expressly understood that PARIBAS is not obliged to consider the reasons
for the use of of a Letter of Credit by its beneficiary, nor to judge the
validity of these reasons.

The Instructing Party is obliged to reimburse at first request all principal
sums, interest and costs that PARIBAS may have to pay in respect of the Letters
of Credit issued to its order under this agreement and the Instructing Party
already authorises PARIBAS to debit its account n° 7234 V held by PARIBAS with
all amounts for which it is indebted to PARIBAS, as a result of the above,
provided that the account is sufficiently in credit. The Instructing Party
waives its right in advance to contest the validity of such payments made as a
result of PARIBAS carrying out its obligations in relation to the Letters of
Credit.

All payments of principal, interest, commission and/or related payments in
favour of PARIBAS must be made net of all taxes and duties of any kind, present
or future, which are payable on such sums irrespective of the means of recovery
used. The Instructing Party in particular therefore will reimburse PARIBAS for
all taxes, rights or duties, present or future, relating to these payments, with
the exception of corporate tax.

The Instructing Party undertakes to make sufficient provision in its account n°
7234 V which has been opened in dollars with PARIBAS to reimburse the amounts
due to PARIBAS in relation to the Letters of Credit. If this provision is not
sufficient at the time the account is debited by PARIBAS in accordance with the
provisions set out in this agreement, the Instructing Party will pay on the
amounts due interest calculated at a rate equal to the monthly average of the
average day to day US dollar rates applied to transactions carried out by
PARIBAS on the inter-bank market, increased by a margin of 200 basis points,
until the total amount is reimbursed.

Interest due from the Instructing Party will be payable monthly by debiting
account n° 7234 V.

- 4 -

--------------------------------------------------------------------------------

Article 5: Warranties

The Instructing Party warrants and these warranties are deemed to be repeated
every time a request for a Letter of Credit to be issued is made:

- that the action in question is not contrary to any of the provisions in its
articles of association;

- that it is a French law company with full legal capacity to possess and to
exercise its rights, and that the signatories to this agreement are validly
authorised to sign it and to bind the company;

- that all the finance documents which have been produced to PARIBAS are
accurate, have been prepared according to generally applicable accounting
principles and present an accurate reflection of the results for each financial
year;

- that since the closing date of the last financial year, nothing has occurred
which could prevent the obligations as set out in this document from being
carried out;

- that the Instructing Party has not granted any real or personal surety to
guarantee an accomodation granted to it or a third party:

       which is likely to prevent it from meeting its obligations as set out in
these documents or which could affect the make up or the value of its assets,

       which, when granted, is likely to create an accomodation or a priority in
relation to the rights of PARIBAS,

- that its obligations under this credit agreement will be ranked equally with
those entered into in relation to other banking establishments;

- that it has obtained all authorisations which will be ultimately required for
both the reinsurance contracts and the Letters of Credit relating to these
contracts.

Article 6: Covenants

For as long as the Letters of Credit remain in force, the Instructing Party
covenants:

- to send to PARIBAS all documents which PARIBAS may deem useful in relation to
itself and, if applicable, its subsidiaries, particulary its consolidated
accounts certified to be compliant at the end of each financial year (balance
sheet, income statement, etc);

- not to implement a significant change in its financial standing, its structure
or its activities which may significantly affect its ability to meet its
obligations under the current agreement;

- to keep PARIBAS promptly informed of any significant transformation affecting
its structure, its nature or its capacity (particularly change of name, merger,
demerger or conversion into a different type of company, change of registered
office etc).

- 5 -

--------------------------------------------------------------------------------

Article 7: Applicable law and jurisdiction

These general conditions are governed by French law. The courts of Paris have
jurisdiction to deal with any litigation in relation to their validity,
interpretation and/or the implementation of these general conditions.

The Letters of Credit are governed by the Standard Rules and Practices of the
International Chamber of Commerce (Publication n° 500, 1993) and by French law.
Only the courts of Paris have jurisdiction to deal with any litigation in
relation to the validity, interpretation and/or the implementation of the
Letters of Credit.

Signed: Paris, 7 October 1999 in two originals

The Instructing Party LE MANS RE

Represented by

Jean-Luc BOURGAULT Clément JOURDAIN     PARIBAS   Represented by       Antoine
MARTINEZ Patrick RAKOTOARISOA

- 6 -

--------------------------------------------------------------------------------